Citation Nr: 1210480	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Propriety of a December 1, 2009, reduction of 40 percent to 10 percent for the Veteran's disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Houston, Texas, which denied service connection for skin cancer and from a September 2009 rating decision which reduced the Veteran's bilateral hearing loss disability rating from 40 to 10 percent effective December 1, 2009.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the propriety of a December 1, 2009, reduction of 40 percent to 10 percent for the Veteran's disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's squamous and basal cell carcinomas did not manifest during service or within one year of service and are not related to any incident of service.


CONCLUSION OF LAW

The Veteran's skin cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has skin cancer as a result of in-service sun exposure  from October 1942 to February 1946.  For the reasons that follow, the Board finds that the Veteran's squamous and basal cell carcinomas did not manifest during service or within one year of service and are not related to any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's private treatment records show that he has been treated repeatedly for recurring squamous and basal cell carcinoma of the skin in various locations of his face, head, neck and chest.  The Veteran's private treatment records show an earliest diagnosis of basal cell carcinoma on his left ear in 1991.  The current disability element is well established.

The Veteran contends that his skin cancer is related to service.  His March 2010 Notice of Disagreement states that despite a different diagnosis in the Navy, his exposure to the sun during his tour of duty should be enough to constitute reasonable doubt for service connection.  His July 2010 Form 9 states that his duties consisted of long hours under the sun as an aircraft mechanic on islands in support of the war.  The Veteran contended that medical evidence existed to show that the condition can be brought on many years after intense sun exposure.  He also objected to not receiving a VA examination in connection with the claim.  

The Veteran's comment regarding a different diagnosis in the Navy is unexplained.  The Veteran's service treatment records show no treatment for sun exposure.  The only significant treatment during service was in February 1943 for catarrhal fever and German measles.  No entries suggest sun exposure.  The Veteran's February 1946 separation from service physical examination report indicates that his skin was normal.  

With respect to the Veteran's contentions that he had in-service sun exposure, the Board observes that lay evidence can be sufficient to each element of service connection, including in-service incurrence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Lay evidence is generally limited to competency in areas where diagnoses are simple, where the lay reporter is passing along the statement of a medical professional, or where the lay observer reports continuity of symptomatology.  The Veteran may competently and credibly report events where consistent with the conditions of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran's service records show that he was an aircraft mechanic and assigned to several different naval air stations.  The Board finds that the Veteran has reported conditions consistent with his service.  

There is, however, a limitation on the Veteran's statements regarding sun exposure.  As revealed by the content of his statements, there is no reliable way to determine how much exposure there was, whether that sun exposure was excessive, what his reaction to it was, or how he knows that it was excessive.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has acknowledged this by finding the Veteran competent to report the conditions of his service and his sun exposure while an aircraft mechanic during service from October 1942 to February 1946, more than 65 years ago.  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has not alleged continuity of symptomatology since service.  In essence, the Veteran's opinion that his skin cancer is related to service is not based on any personal knowledge or sense impression.  The Veteran did obtain a private opinion in August 2010 to similar effect.  Therefore, the Veteran's opinion may, at best, have been derived from that of a medical professional, unaccredited in the above statements.  To the extent that the Veteran reports his own opinion, he is not a medical professional with sufficient expertise to offer competent evidence regarding nexus to service.  His personal opinion is incompetent.  See Jandreau.  The Board finds that, to the extent that the Veteran may have reported the opinion of a medical professional, the Veteran's opinion is competent.  See Jandreau.  In the absence of a rationale, that unaccredited opinion is not entitled to probative weight.  

The Veteran submitted an August 2010 private opinion from a Dr. C.  The doctor indicated that he has treated the Veteran since 2003.  He has been treated for multiple skin cancers mostly present on sun exposed skin.  The doctor indicated that the Veteran's sun exposure in his early 20's did have a part in the causation of the skin cancers he is experiencing now.  

The Veteran was seen for a December 2010 VA examination to obtain a medical opinion regarding the skin cancer claim.  The Veteran reported additional sun exposure both as a child, to the point of blistering sunburns, and after service in occupational and recreational activities such as fishing.  The Veteran denied severe or significant sunburns while on active duty.  The examiner indicated that there was no stated history or documentation of excessive sunlight exposure which would be expected to increase the Veteran's risk of skin cancer beyond the risks incurred by his non service related sun exposures.  The examiner concluded that the Veteran's present skin cancer was not at least as likely as not that the Veteran's recurrent skin cancers were caused by or a result of his claimed sun exposure while in service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim on a direct basis.  The Veteran's opinion is simply not entitled to probative weight.  The opinion of Dr. C. lacked the full description of the Veteran's exposure history included in the VA examination report.  The VA examiner relied both on the Veteran's stated history and documentation to determine that the Veteran did not have excessive sun exposure during service, providing a basis in fact for that assessment.  The Dr. C. opinion does not describe the underlying facts that led him to his opinion.  The Board finds that the lack of supporting information renders the opinion minimizes the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The VA examination opinion is competent, thorough, relies on the lay and medical history, and provides a rationale for its conclusion.  The VA examination opinion weighs greatly against this claim.  The Board finds that the Veteran's skin cancer was not manifest during service and was caused by the Veteran's sun exposure during service.  Service connection is not warranted on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first evidence of skin cancer is in February 1991, forty five years after service.  The Veteran does not allege skin cancer within one year of separation.  The Board concludes that service connection is not warranted based on the one-year presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, September 2009 and January 2010 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2010 medical examination to obtain an opinion as to whether his skin cancer was the result of in-service sun exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The Veteran is service-connected for bilateral hearing loss.  The RO implemented a reduction of the disability rating for bilateral hearing loss in a September 2009 rating decision, reducing the rating from 40 to 10 percent effective December 1, 2009.  The Veteran has submitted a Notice of Disagreement (NOD) as to the reduction in March 2010.  

The RO allowed an increased rating from 10 percent to 30 percent, effective July 20, 2010, in an August 2010 Statement of the Case, which was implemented in an August 2010 rating decision.  

The Statement of the Case, however, did not address the propriety of the December 2009 reduction in any way and did not restore the disability rating as though the reduction had not occurred.  

The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on the issue of the reduction.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the Veteran with a statement of the case as to the issue of propriety of a December 1, 2009, reduction of 40 percent to 10 percent for the Veteran's disability rating for bilateral hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


